FILE COPY




                              COURT OF APPEALS
                            SEVENTH DISTRICT OF TEXAS
                                   AMARILLO

                                           MANDATE
THE STATE OF TEXAS

       To the 46th District Court of Hardeman County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on October 21, 2015,
the cause upon appeal to revise or reverse your judgment between

                          Vernon Chris Shelton v. The State of Texas

                  Case Number: 07-15-00338-CR Trial Court Number: 4272

was determined and therein our said Court made its order in these words:

      Pursuant to the opinion of the Court dated October 21, 2015, it is ordered,
adjudged and decreed that this appeal is dismissed.

        It is further ordered that appellant pay all costs in this behalf expended for which
let execution issue.

       It is further ordered, adjudged and decreed that inasmuch as the appeal is
dismissed at the appellant’s request, no motion for rehearing will be entertained, and
our mandate will issue forthwith.

       It is further ordered that this decision be certified below for observance.

                                               oOo

       WHEREFORE, WE COMMAND YOU to observe the order of said Court of Appeals for
the Seventh District of Texas, in this behalf, and in all things to have it duly recognized, obeyed
and executed.

        WITNESS, the Honorable Justices of our said Court, with the seal thereof annexed, at
the City of Amarillo on October 21, 2015.



                                                              Vivian Long
                                                              VIVIAN LONG, CLERK